On Petition for a Rehearing.
Bicknell, C.
The petition alleges that “this court erred in sustaining the plea of the statute of limitations.” The plea was good. 1 R. S. 1876, p. 127, sec. 250. There was evidence tending to sustain it, and show ingthatthe lands intended to be sold, and actually sold for taxes and taken into possession by purchaser, and held by him and those claiming under him, for several years continuously next preceding the commencement of the suit, were the lands described in the complaint. Upon such evidence, it makes no difference, so far as the statute of limitations is concerned, whether the tax sale was valid or void. In either case, it ivas barred by the statute. But in this case the plea of the statute was superfluous, because the plaintiff’s own evidence was insufficient to warrant a recovery. The petition for a rehearing ought to be overruled.
Per Curiam. — Petition overruled.